UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2280


GLORY CHINYERE OBI,

                 Plaintiff - Appellant,

          v.

VANTAGE HOUSE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03820-JFM)


Submitted:   June 19, 2015                 Decided:   June 25, 2015


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Strouse, STROUSE LEGAL SERVICES, Columbia, South
Carolina, for Appellant.     Elizabeth Torphy-Donzella, SHAWE &
ROSENTHAL, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Glory    Chinyere   Obi   appeals    the    district   court’s   order

granting summary judgment in favor of Vantage House in Obi’s

employment discrimination action.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Obi v. Vantage House, No.

1:13-cv-03820-JFM (D. Md. Oct. 31, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2